Citation Nr: 0302176	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for residuals of a 
right shoulder injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 


INTRODUCTION

The appellant had active service from July 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the VA 
Regional Office (RO) in Waco, Texas, which denied entitlement 
to service connection for bilateral ankle, knee, hip, and 
shoulder disorders, and a back disorder.  The appellant 
perfected an appeal of the June 1999 rating decision.  

By rating decision dated in September 2002, the RO granted 
service connection for residuals of right and left ankle 
sprains, patellofemoral pain syndrome of the right and left 
knees, and lumbar/sacroiliac strain.  

This case has previously come before the Board.  In February 
2001, the Board remanded the case to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  

The appellant was afforded a hearing before the RO in March 
2000.  A transcript of the hearing has been associated with 
the claims folder.  


FINDINGS OF FACT

1.  The evidence does not show a current disorder of the 
hips.

2.  The evidence establishes that a left shoulder was not 
incurred during service.  

3.  The appellant has residuals of a right shoulder injury.  


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

2.  A left shoulder disorder, to include bursitis, 
tendonitis, and arthralgia, was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

3.  Residuals of a right shoulder injury were incurred as a 
result of active military service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1974 service entrance examination report shows that 
the upper extremities, spine and musculoskeletal system were 
normal.  Treatment records, dated in June 1976, reflect 
complaints of shooting hip pain, radiating down to his left 
leg.  The assessment was low back strain, L5-S1.  Treatment 
records dated in August 1976, show that the appellant 
complained of pain in the left leg and left hip for two 
weeks.  The assessment was muscle spasms.  Records of 
treatment, dated in September 1976, note an old injury to the 
left hip and leg.  He complained of slight pain of the hip 
and lower left leg.  The right hip was noted to be higher at 
the crest.  The assessments were rule out injury, chronic 
deep muscle pain of the left leg and hip, and strain and 
dysfunction of the left sacroiliac secondary to leg length 
discrepancy.  On examination in October 1976, the examiner 
observed that he had a great deal of muscle spasms, 
tenderness, and lightness of the left lower leg and lower 
lumbar region of the back.  X-ray examination of the left hip 
in December 1976 was normal.  

A December 1977 record of treatment shows the appellant's 
report of having hurt his right shoulder while lifting a box.  
A spasm of the posterior shoulder girdle was noted.  The 
diagnosis was acute traumatic myositis.  

Private treatment records dated from August 1996 to September 
1996 reflect complaints of persistent shoulder pain.  He 
reported that it started out in the left shoulder when he 
injured at work in on August 1, 1996 while changing a motor.  
He stated that right shoulder had started to and surmised 
that he might have been trying to compensate.  The relevant 
assessments were bursitis of the left shoulder and bilateral 
shoulder tendinitis.  

Private treatment records show that the appellant underwent 
an excision of the distal clavicle of the left shoulder in 
October 1997.  The postoperative diagnosis was 
acromioclavicular joint arthrosis of the left shoulder.  

VA outpatient treatment records, dated from January 1999 to 
April 1999, note that x-ray examination of the shoulders was 
negative.  The diagnosis was arthralgias.  Treatment records, 
dated in December 1999, note complaints of persistent 
arthralgias of the shoulders, and right-sided hip pain.  The 
assessment was arthralgias.  

In his notice of disagreement, received in October 1999, the 
appellant asserted that an inservice back injury caused hip 
pain.  He stated that he strained his shoulder while lifting 
a Howitzer during service in 1977.  He related that his arm 
was placed in a sling and that he ultimately had surgery on 
his shoulder in 1997.  

In a statement in support of the claim, received in January 
2000, the appellant's spouse stated that the appellant was in 
constant pain.  She conveyed that he limits his activities as 
a result of pain.  

In a statement received in January 2000, the appellant's 
mother stated that Sergeant J. notified her that the 
appellant had broken his back and hip in association with 
field training during service.  She related that the Red 
Cross confirmed that that a medical unit was treating the 
appellant.  She stated that he was treated for a shoulder 
injury at Carswell Air Force Base Hospital during service.  
She stated that after service, the appellant continued to 
have pain in his hips and shoulder.  

At his personal hearing before a hearing officer at the RO in 
March 2000, the appellant indicated that he injured his hips 
and his shoulder as a result of lifting during service.  
Transcript at 2 (March 2000).  He testified that post 
service, he injured his left shoulder changing an electric 
motor.  Id. at 6.  

On VA examination in May 2001, the appellant complained of 
bilateral hip pain.  He indicated that the onset was during 
service while lifting a Howitzer and that he had had an onset 
of back pain at the same time.  The examiner reported that, 
"[w]hen asked what his hips are, the [appellant] points out 
his low back and points at areas just to the right and left 
of the midline at the low lumbar area."  The examiner stated 
that it was not uncommon for individuals to refer to this 
area as their hips.  He explained that the true hip joint was 
several inches lower and usually caused pain in the gluteal 
or groin area.  He noted that the appellant stated that 
neither the true hip area nor the groin and gluteal areas had 
bothered him.  The examiner stated that he did not believe 
that there was a hip problem and that the hp joint the 
appellant referred to was in the low back area.  He added 
that the hip joints had normal movement of 120 degrees 
flexion, 20 degrees internal rotation, 40 degrees external 
rotation, and 30 degrees abduction.  The report notes that 
hip movement was not painful.  The diagnosis was no hip 
problem; hip pain is really low back pain.  

In addition, the appellant complained of bilateral shoulder 
pain.  He indicated that the pain was a result of carrying 
ammunition during service, at least on the right side.  He 
reported that he had no accident relative to his left side 
during service.  He attributed left shoulder pain to changing 
a motor in 1996, followed by persistent pain, and ultimately 
surgery.  Mild limitation of motion of the right shoulder was 
noted.  X-ray examination of the shoulders showed evidence of 
left acromioclavicular joint separation with slightly 
superiorly displaced lateral end of the clavicle.  Additional 
significant abnormality was not seen in either shoulder.  The 
diagnosis was bilateral shoulder pain.  The examiner stated 
that the right side dated back to moving ammunition and the 
left side dated back to the 1996 injury.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection for arthritis may be granted if it is 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the appellant was notified in the June 1999 
and September 2002 rating decisions of the reasons and bases 
for the decisions.  He was further notified of this 
information in the November 1999 statement of the case and 
the September 2002 supplemental statement of the case.  The 
Board concludes that the discussions in the June 1999 and 
September 2002 rating decisions and in the statement and 
supplemental statement of the case, which were all sent to 
the appellant, informed him of the information and evidence 
needed to substantiate the claims.  In addition, by letter 
dated in May 2001, he was advised of the evidence he needed 
to submit to substantiate his claims, VA's duty to notify him 
about his claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  By letter dated in December 
2002, he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that the appellant did not engage 
in combat with the enemy.  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not applicable.



Bilateral hip disorder

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  In this case, there is no 
competent evidence of a current disability warranting service 
connection.  On VA examination in May 2001, the examiner 
stated that there was no hip problem.  He specifically stated 
that claimed hip pain was attributable to a back disorder.  
The Board notes that service connection is in effect for a 
back disorder.  Absent competent evidence of disease or 
injury productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001). There is no diagnosis involving the hips 
identified as disease or injury.  In such circumstances, pain 
alone is not a compensable disability.  The Board notes that 
the VA examiner stated that hip motion was not painful.  

Insofar as the evidence does not show that the appellant 
currently has a disorder of the hips, we need not address 
whether there is competent evidence relating such to service.  
There is a preponderance of evidence against the claim and 
there is no doubt to be resolved.  

Left shoulder disorder

As noted above, in order to establish service connection, the 
evidence must show that the appellant has a current 
disability related by competent evidence to service.  In this 
case, service medical records are negative for an injury 
complaints or findings of a left shoulder injury or disorder.  
On VA examination in May 2001, he specifically stated that 
there had been no accident involving his left shoulder during 
service.  Instead, he has consistently reported that he 
injured his left shoulder in 1996 in association with his 
employment.  On VA examination in May 2001, the examiner 
related the appellant's left shoulder disorder to the post 
service 1996 work-related injury.  

In summary, the competent evidence establishes that a left 
shoulder disorder is not related to service.  There is a 
preponderance of evidence against the claim and there is no 
doubt to be resolved.  

Residuals of a right shoulder injury

Service medical records show that the appellant injured his 
right shoulder during service in December 1977.  Private 
treatment records dated in 1996 show a diagnosis of 
tendinitis in the right shoulder.  In 1999, he was diagnosed 
with arthralgia of the right shoulder.  On VA examination in 
May 2001, the examiner specifically attributed limitation of 
motion of the right shoulder to the inservice injury.  There 
is a preponderance of evidence in favor of the claim, and 
therefore, the appeal is granted.  


ORDER

Service connection for a bilateral hip disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for residuals of a right shoulder injury 
is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

